IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                       ____________________

                           No. 00-30908

                         Summary Calendar
                       ____________________


     KIM KOHLER

                                    Petitioner - Appellant

          v.


     BURL CAIN, Warden, Louisiana State Penitentiary

                                    Respondent - Appellee


_________________________________________________________________

           Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 97-CV-1318-H
_________________________________________________________________
                               March 9, 2001

Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Petitioner Kim Kohler appeals the district court’s denial of

relief on his 28 U.S.C. § 2254 petition.   On May 5, 2000, a panel

of this court remanded Kohler’s case for an evidentiary hearing

on the question whether Kohler’s trial counsel, Salvadore


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Panzeca, rendered ineffective assistance by failing to subpoena

codefendant Richard Allnet to testify at Kohler’s trial.     See

Kohler v. Cain, 214 F.3d 1350 (5th Cir. 2000).    The evidence

presented at the evidentiary hearing revealed that Panzeca

attempted to obtain Allnet’s presence, but that Allnet’s attorney

refused to permit Allnet to testify.    At that point, Panzeca was

ethically barred from pursuing the matter further.     See LA. CODE

PROF’L RESPONSIBILITY EC 7-18, DR 7-104(A)(1) (1980) (“[A] lawyer

should not communicate on the subject matter of the

representation of his client with a person he knows to be

represented in the matter by a lawyer[.]”).

     Panzeca was also aware that each of the four codefendants

involved in the incident for which Kohler was convicted were

“pointing fingers” at each other.    As such, he was concerned that

Allnet would have made a “damaging witness” and would have

“turned state’s evidence” at trial.    This concern was supported

by a transcript of Allnet’s grand jury testimony, which was in

Panzeca’s possession prior to trial.    In that transcript, Allnet

made incriminating statements as to Kohler’s active involvement

in the crime.

     After our thorough review of the evidentiary hearing record,

we conclude that Panzeca attempted to obtain Allnet’s presence on

the request of Kohler and also made a strategic decision, based

upon a review of the grand jury transcript, not to call Allnet as

a witness at Kohler’s trial.   Accordingly, his conduct did not

                                 2
constitute deficient performance.     See Strickland v. Washington,

466 U.S. 668, 687 (1984).

     Kohler also asserts that he did not receive a fair

evidentiary hearing before the district court because Allnet did

not testify at that hearing.   We disagree.   As an initial matter,

Kohler did not subpoena Allnet for the hearing.    Second, to the

extent Kohler is asserting that his hearing attorney failed to

subpoena Allnet, there is no constitutional right to counsel in

habeas proceedings, and therefore, Kohler cannot claim

ineffective assistance of counsel in such proceedings.    See

Irving v. Hargett, 59 F.3d 23, 26 (5th Cir. 1995); Johnson v.

Hargett, 978 F.2d 855, 859 (5th Cir. 1992).

     Finally, within his appellate brief, Kohler refers to

various constitutional violations other than his ineffective-

assistance claim.   These assertions include that he was denied

his right to compulsory process, that the State improperly

sanctioned perjured testimony from one of its witnesses, and that

Panzeca prevented Kohler from testifying at trial.    To the extent

that any of these are issues raised separately from Kohler’s

ineffective-assistance claim, the district court did not grant a

certificate of appealability on those issues, nor did Kohler

request one.   Accordingly, those issues are not properly before

this court.    See Lackey v. Johnson, 116 F.3d 149, 151-52 (5th

Cir. 1997) (limiting appellate review to only those issues



                                  3
specified in the certificate of appealability); cf. United States

v. Kimler, 150 F.3d 429, 431 (5th Cir. 1998).

     For the foregoing reasons, the district court’s judgment is

AFFIRMED.




                                4